


Exhibit 10.20


LIBERTY INTERACTIVE CORPORATION
2002 Nonemployee Director Incentive Plan
(As Amended and Restated Effective November 7, 2011)


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the date
set forth on Schedule I hereto (the “Grant Date”), by and between LIBERTY
INTERACTIVE CORPORATION, a Delaware corporation (the “Company”), and the
recipient (the “Grantee”) of an Award of Restricted Shares granted by the Board
of Directors of the Company (the “Board”) as set forth in this Agreement.
The Company has adopted the incentive plan identified on Schedule I hereto (as
may be further amended, the “Plan”), a copy of which is attached via a link at
the end of this online Agreement as Exhibit A and by this reference made a part
hereof, for the benefit of eligible Nonemployee Directors of the Company.
Capitalized terms used and not otherwise defined in this Agreement will have the
meanings ascribed to them in the Plan.
Pursuant to the Plan, the Board has determined that it would be in the interest
of the Company and its stockholders to award shares of common stock to the
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee with additional remuneration for services
rendered as a Nonemployee Director and to increase the Grantee's personal
interest in the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Board” has the meaning specified in the preamble to this Agreement.
“Common Stock” has the meaning specified in Section 2.
“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Plan” has the meaning specified in the recitals of this Agreement.
“Restricted Shares” has the meaning specified in Section 2.
“Retained Distributions” has the meaning specified in Section 4.
“Section 409(A)” has the meaning specified in Section 25.
“Unvested Fractional Restricted Share” has the meaning specified in Section 5.
“Vesting Date” has the meaning specified in Section 5.
“Vesting Percentage” has the meaning specified in Section 5.
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date the number of shares of the Company's Series A
Liberty Interactive Common Stock (“Common Stock”) authorized by the Board and
set forth in the notice of online grant delivered to the Grantee pursuant to the
Company's online grant and administration program and Schedule I of this
Agreement, subject to the conditions and restrictions set forth in this
Agreement and in the Plan (the “Restricted Shares”).


3.Issuance of Restricted Shares at Beginning of the Restriction Period. Upon
issuance of the Restricted Shares, such Restricted Shares will be registered in
a book entry account in the name of the Grantee. During the Restriction Period,
any




--------------------------------------------------------------------------------




certificates representing the Restricted Shares that may be issued during the
Restriction Period, and any securities constituting Retained Distributions will
bear a restrictive legend to the effect that ownership of the Restricted Shares
(and such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Agreement. Any such certificates will remain in the custody of the
Company, and upon their issuance the Grantee will deposit with the Company stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that will be forfeited or
otherwise not become vested in accordance with the Plan and this Agreement.


4.Restrictions. The Restricted Shares will constitute issued and outstanding
shares of Common Stock for all corporate purposes. The Grantee will have the
right to vote such Restricted Shares, to receive and retain such dividends and
distributions paid or distributed on such Restricted Shares as the Board may in
its sole discretion designate and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Restricted Shares,
except that (a) the Grantee will not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled or waived, (b) the Company will
retain custody of any stock certificate or certificates representing the
Restricted Shares during the Restriction Period as provided in Section 8.2 of
the Plan, (c) other than such dividends and distributions as the Board may in
its sole discretion designate, the Company or its designee will retain custody
of all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and vesting and other conditions as are applicable to
the Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions will not bear
interest or be segregated in a separate account, (d) the Grantee may not sell,
assign, transfer, pledge, exchange, encumber or dispose of the Restricted Shares
or any Retained Distributions or the Grantee's interest in any of them during
the Restriction Period and (e) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Board with respect to any Restricted
Shares or Retained Distributions will cause a forfeiture of such Restricted
Shares and any Retained Distributions with respect thereto.


5.Vesting and Forfeiture of Restricted Shares. Subject to earlier vesting in
accordance with Section 6, the Grantee will become vested as to that number of
Restricted Shares (if any) subject to this Agreement that is equal to the
fraction or percentage set forth on Schedule I hereto (the “Vesting Percentage”)
(in each case, rounded down to the nearest whole number of such Restricted
Shares) on each of the dates indicated on Schedule I hereto (each such date,
together with any other date on which Restricted Shares vest pursuant to this
Agreement, a “Vesting Date”). If rounding pursuant to the preceding sentence
prevents any portion of a Restricted Share from becoming vested on a particular
Vesting Date (any such portion, an “Unvested Fractional Restricted Share”), one
additional Restricted Share will become vested on the earliest succeeding
Vesting Date on which the cumulative fractional amount of all Unvested
Fractional Restricted Shares (including any Unvested Fractional Restricted Share
created on such succeeding Vesting Date) equals or exceeds one whole Restricted
Share, with any excess treated as an Unvested Fractional Restricted Share
thereafter subject to the application of this sentence and the following
sentence. Any Unvested Fractional Restricted Share comprising part of a whole
Restricted Share that vests pursuant to the preceding sentence will thereafter
cease to be an Unvested Fractional Restricted Share. Notwithstanding the
foregoing, (a) the Grantee will not vest, pursuant to this Section 5, in
Restricted Shares as to which the Grantee would otherwise vest as of a given
date if the Grantee has not been continuously providing services as a
Nonemployee Director from the date of this Agreement through such date (the
vesting or forfeiture of such shares to be governed instead by the provisions of
Section 6), and (b) in the event that any date on which vesting would otherwise
occur is a Saturday, Sunday or a holiday, such vesting will instead occur on the
business day next following such date. Unless otherwise determined by the Board
in its sole discretion, Retained Distributions will be subject to the same
vesting and forfeiture conditions that are applicable to the Restricted Shares
to which such Retained Distributions relate.


6. Early Termination or Vesting. Unless otherwise determined by the Board in its
sole discretion:


(a)If the Grantee's service as a Nonemployee Director terminates for any reason
other than death or Disability, then the Award, to the extent not theretofore
vested, will be forfeited immediately;


(b)If the Grantee dies while serving as a Nonemployee Director, then the Award,
to the extent not theretofore vested, will immediately become fully vested; and


(c)If the Grantee's service as a Nonemployee Director terminates by reason of
Disability, then the Award, to the extent not theretofore vested, will
immediately become fully vested.


7.Completion of the Restriction Period. On the Vesting Date with respect to each
award of Restricted Shares, and the satisfaction of any other applicable
restrictions, terms and conditions (a) all or the applicable portion of such
Restricted Shares will become vested and (b) any Retained Distributions with
respect to such Restricted Shares will become vested to the




--------------------------------------------------------------------------------




extent that the Restricted Shares related thereto shall have become vested, all
in accordance with the terms of this Agreement. Any such Restricted Shares and
Retained Distributions that shall not become vested will be forfeited to the
Company, and the Grantee will not thereafter have any rights (including dividend
and voting rights) with respect to such Restricted Shares or any Retained
Distributions that are so forfeited.


8.Adjustments; Early Vesting in Certain Events.


(a)The Restricted Shares will be subject to adjustment (including, without
limitation, as to the number of Restricted Shares) in such manner as the Board,
in its sole discretion, may deem equitable and appropriate in connection with
the occurrence of any of the events described in Section 4.2 of the Plan
following the Grant Date.


(b)In the event of any Approved Transaction, Board Change or Control Purchase,
the restrictions in Section 3 and 4 will lapse. Notwithstanding the foregoing,
the Board may, in its sole discretion, determine that the restrictions in
Section 3 and 4 will not lapse on an accelerated basis in connection with an
Approved Transaction if the Board or the surviving or acquiring corporation, as
the case may be, makes or causes to be made effective provision for the taking
of such action as in the opinion of the Board is equitable and appropriate to
substitute a new Award for the Award evidenced by this Agreement or to assume
this Agreement and the Award evidenced hereby and in order to make such new or
assumed Award, as nearly as may be practicable equivalent to the Award evidenced
by this Agreement as then in effect (but before giving effect to any
acceleration of the exercisability hereof unless otherwise determined by the
Board), taking into account, to the extent applicable, the kind and amount of
securities, cash or other assets into or for which the Restricted Shares may be
changed, converted or exchanged in connection with the Approved Transaction.


9.Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that,
upon the expiration of the Restriction Period, the Company will deduct from the
shares of Common Stock otherwise deliverable to the Grantee (or the Grantee's
beneficiary, if applicable) that number of shares of Common Stock (valued at the
Fair Market Value on the applicable Vesting Date) that is equal to the amount,
as determined by the Company, of all federal, state or other governmental
withholding tax requirements imposed upon the Company with respect to the
vesting of Restricted Shares, unless other provisions to pay such withholding
requirements have been made to the satisfaction of the Company. Upon the payment
of any cash dividends with respect to Restricted Shares during the Restriction
Period, the amount of such dividends will be reduced to the extent necessary to
satisfy any withholding tax requirements applicable thereto prior to payment to
the Grantee.


10.Delivery by the Company. As soon as practicable after the vesting of
Restricted Shares pursuant to Sections 5, 6 or 8, but no later than 30 days
after such vesting occurs, and subject to the withholding referred to in Section
9, the Company will (a) cause to be removed from the Restricted Shares that have
vested the restriction described in Section 3 or cause to be issued and
delivered to the Grantee (in certificate or electronic form) shares of Common
Stock equal to the number of Restricted Shares that have vested, and (b) shall
cause to be delivered to the Grantee any Retained Distributions with respect to
such vested shares. If delivery of certificates is by mail, delivery of shares
of Common Stock will be deemed effected for all purposes when a stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee.


11.Nontransferability of Restricted Shares Before Vesting. Before vesting and
during the Grantee's lifetime, the Restricted Shares are not transferable
(voluntarily or involuntarily) other than pursuant to a Domestic Relations Order
and, except as otherwise required pursuant to a Domestic Relations Order, may be
issued only to the Grantee or the Grantee's court appointed legal
representative. The Grantee may designate a beneficiary or beneficiaries, to
whom the Restricted Shares will pass upon the Grantee's death and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Board on the form attached via a link to
this online Agreement as Exhibit B or such other form as may be prescribed by
the Board, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee's death, the Restricted
Shares will pass by will or the laws of descent and distribution. Following the
Grantee's death, the Restricted Shares will pass accordingly to the designated
beneficiary, and such beneficiary will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.


12.Company's Rights. The existence of this Agreement will not affect in any way
the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.15 of the Plan.


13.Limitation of Rights. Nothing in this Agreement or the Plan will be construed
to:


(a)give the Grantee any right to be awarded any further Restricted Shares other
than in the sole discretion of the Board; or






--------------------------------------------------------------------------------




(b)give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary of the Company.


14.Prerequisites to Benefits. Neither the Grantee nor any person claiming
through the Grantee will have any right or interest in the Restricted Shares
awarded hereunder, unless and until there shall have been full compliance with
all the terms, conditions and provisions of this Agreement and the Plan that
affect the Grantee or such other person.


15.Restrictions Imposed by Law. Without limiting the generality of Section 11.7
of the Plan, the Grantee will not require the Company to deliver any Restricted
Shares and the Company will not be obligated to deliver any Restricted Shares if
counsel to the Company determines that such exercise, delivery or payment would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Common Stock are listed
or quoted. The Company will in no event be obligated to take any affirmative
action in order to cause the delivery of any Restricted Shares to comply with
any such law, rule, regulation or agreement.


16.Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the following address:


Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel


Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by first class mail, postage
prepaid, to the Grantee's address as listed in the records of the Company on the
Grant Date, unless the Company has received written notification from the
Grantee of a change of address.
17.Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Board as
contemplated by Section 11.6(b) of the Plan. Without limiting the generality of
the foregoing, without the consent of the Grantee,


(a)this Agreement may be amended or supplemented from time to time as approved
by the Board (i) to cure any ambiguity or to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein,
(ii) to add to the covenants and agreements of the Company for the benefit of
the Grantee or surrender any right or power reserved to or conferred upon the
Company in this Agreement, subject to any required approval of the Company's
stockholders and provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby or (iii) to make such other changes as the Company, upon advice
of counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in the interpretation of, any law or governmental
rule or regulation, including any applicable federal or state securities laws;
and


(b)subject to any required action by the Board of Directors or the stockholders
of the Company, the Award evidenced by this Agreement may be canceled by the
Board and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect the Restricted Shares
to the extent then vested.


18.Status as a Director. Nothing contained in this Agreement, and no action of
the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its stockholders to
terminate the Grantee's status as a director at any time, with or without cause.


19.Nonalienation of Benefits. Except as provided in Section 11 and prior to the
vesting of any Restricted Share, (a) no right or benefit under this Agreement
will be subject to anticipation, alienation, sale, assignment, hypothecation,
pledge, exchange, transfer, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same will be void, and (b) no right or benefit hereunder
will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.


20.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State




--------------------------------------------------------------------------------




of Colorado in any action to interpret or enforce this Agreement and irrevocably
waives any objection to jurisdiction that such party may have based on
inconvenience of forum.


21.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Board upon
questions regarding the Plan or this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.


22.Rules by the Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.


23.Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Restricted Shares and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Restricted Shares. Subject to the restrictions set forth in Sections 11 and 19,
this Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors and assigns.


24.Grantee Acknowledgment. The Grantee will signify acceptance of the terms and
conditions of this Agreement by acknowledging the acceptance of this Agreement
via the procedures described in the online grant and administration program
utilized by the Company.


25.Code Section 409A Compliance. If any provision of this Agreement would result
in the imposition of an excise tax under Section 409A of the Code or the related
regulations and Treasury pronouncements (“Section 409A”), that provision will be
reformed to avoid imposition of the excise tax and no action taken to comply
with Section 409A shall be deemed to impair a benefit under this Agreement.


*****










--------------------------------------------------------------------------------




Schedule I
to
Liberty Interactive Corporation
Restricted Stock Award Agreement
NDR1101


Grant Date:            [______________]


Plan:
Liberty Interactive Corporation 2002 Nonemployee Director Incentive Plan

(As Amended and Restated Effective November 7, 2011)


Restricted Shares Granted:
[_______]



Vesting Percentage:        [_____%]


Vesting Date(s):
[_______________]







